Cooper, J.,
delivered the opinion of the court.
In Robinson v. Stadeker, 59 Miss. 3, we left it an open question whether a judgment rendered by a justice of the peace against a married woman was void, if the record and the proceedings were silent as to the facts that the debt was such an one as the defendant had capacity to contract, and that she was the owner of a separate estate. That question we answer in the negative. In a proceeding before a justice there are no written pleadings required, and only by a recital in the judgment could the facts be made to appear. The office of justice of the peace is usually filled by men unlearned in the law, and their courts are frequently held in remote sections *872of the country, and are usually not attended by attorneys, the amounts in controversy being generally too insignificant to Justify litigants in engaging counsel. For these reasons a great degree of liberality is indulged in favor of their proceedings. To hold them to the same strict rules that are applied to other courts would result in the annulment of many judgments in in which the rights of parties' had been fairly tried and determined, and open up a wide field for harassing and oppressive litigation. We think it is going quite far enough to require the facts showing a valid charge against the separate estate of a married woman to be evidenced by the record in those courts in which the pleadings are in writing. These allegations may be, and usually are, made in the pleadings, and, for the purpose of upholding judgments of justices of the peace, we will assume that the necessary facts were pleaded orally by the plaintiff and supported by proof. It has never been held in this State that the separate estate of a married woman, acquired by her subsequently to the rendition of a valid judgment against her, could not be taken and sold under the preexisting judgment. It is of that character of estate which the statute declared might be subjected to her debts, and the fact that it was not owned by her at the time of the rendition of the judgment does not relieve it from subjection thereto.
The decree is reversed, demurrer sustained, and bill dismissed.